Sullivan, J. P.,
dissents in a memorandum as follows: Since I believe that the trial court properly denied defendant’s motion to reopen the suppression hearing, I would affirm.
Defendant timely moved to suppress his statements, claiming only that they were involuntary. He raised no Fourth Amendment grounds and never asserted that his arrest was illegal. After a hearing, the court denied suppression determining that while the statements were the product of custodial interrogation, defendant had knowingly, voluntarily and intelligently waived his constitutional rights.
Just prior to trial, defendant moved to reopen the suppression hearing, alleging that he was "placed under arrest at the time he was first confronted” and raising, for the first time, the claim that his arrest was unlawful and that he was entitled to a Dunaway hearing to determine whether the police had probable cause to arrest him. In response, the People challenged defendant’s failure to allege these facts in his original motion, pointing out that "defendant knew or should have known the time and circumstances under which he was taken into custody.” The court denied the motion, rejecting, as untimely, the argument that the statements should be suppressed as the fruit of an illegal arrest. The court found that no new facts had been alleged which were unknown to defense counsel before the making of the original motion, or, at the very latest, at the time of the hearing. The court noted that defendant could have moved at that time to expand the scope of the hearing but failed to do so.
In any event, the court, reaching the merits, concluded that the hearing record provided a basis to conclude that defendant had not been illegally arrested. The court found that, although handcuffed for the officers’ safety, defendant voluntarily accompanied the detectives to the World Trade Center, where the handcuffs were removed, and was given the opportunity to make telephone calls and confer with his co-suspect. The court concluded that defendant was not arrested until after he was formally charged, which occurred after he gave his statements.
*683Defendant, at trial, again moved to suppress his statements near the close of the People’s case based on Detective Nordmark’s trial testimony that he had arrested defendant hours before when he and his partner first approached defendant and handcuffed him at a certain 42nd Street location. After a review of the hearing minutes and the hearing court’s decision, the trial court agreed with the prosecutor that the circumstances presented at the hearing were virtually the same as those presented at trial. Thus, reargument on the issue of probable cause for defendant’s arrest was denied.
The ruling was proper. While the People must give notice of an intent to offer at trial evidence of a statement made by a defendant to a public servant within fifteen days of arraignment (CPL 710.30 [2]), a defendant is required to make his pre-trial motions, including one to suppress, within forty-five days of arraignment. (CPL 255.20 [1]; 710.40 [1].) Defendant’s belated effort to raise a Dunaway claim in mid-trial is the type of multiple motion practice which the pre-trial motion provisions of CPL article 255 were designed to avoid. (See, People v O'Doherty, 70 NY2d 479, 488.)
Concededly, a trial court has the discretion to reopen a suppression hearing before or during trial "upon a showing by the defendant[ ] that additional pertinent facts have been discovered by the defendant which he could not have discovered with reasonable diligence before the determination of the motion.” (CPL 710.40 [4].) In that regard, defendant claims that "[i]t was not until trial that Detective Nordmark admitted that he arrested [defendant] at noon in midtown Manhattan”. The difficulty with that argument is that the detective’s answer does not resolve the legal question of when an arrest takes place. Whether defendant had been arrested at that time and place is not determined by the detective’s subjective belief or facile answer but, rather, by what a reasonable man, innocent of any crime, would have thought had he been in defendant’s position. (People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851.)
Defendant can hardly complain that the facts as to the timing and objective circumstances of his arrest were unknown to him. (See, People v Mitchell-Benetiz, 168 AD2d 994, lv denied 77 NY2d 909.) If defendant had been arrested at noon, as he now claims, he should have known that fact. "Because defendant had knowledge of the facts surrounding his arrest, those facts may not be considered 'additional pertinent facts * * * discovered by the defendant which he could not have discovered with reasonable diligence before the *684determination of the motion’.” (Supra.) Thus, as the trial court properly held, defendant has not presented any newly discovered facts entitling him to a reopening of the hearing.
Moreover, the record refutes the claim that defendant learned something new on this point at trial and that Detective Nordmark’s trial testimony contradicted his hearing testimony as to the time he arrested defendant. Indeed, in moving for a Dunaway hearing just before trial, defendant argued that the hearing testimony "indicate[d] conclusively that the defendant was placed under arrest at the time he was first confronted.” Moreover, the hearing court, in denying that motion, noted that defendant knew, at the very latest, by the time of the hearing that the detective may have effected his arrest at noon on the day in question.
Nor did Detective Nordmark in his trial testimony contradict his hearing testimony in a manner that compelled the court to overlook the untimeliness of defendant’s Fourth Amendment claim. The detective initially testified at the hearing that he had not arrested defendant at noon and that later, at the World Trade Center, he administered the Miranda warnings. Subsequently, however, he testified, as he did at trial, that he had arrested defendant at that time. During cross-examination, the detective maintained that he had placed defendant under arrest before he gave his incriminating statements and before his co-suspect left the World Trade Center. It was only the "formal” booking that took place later, at 6:00 p.m. Thus, the detective’s hearing testimony was, in essence, no different from his trial testimony. In any event, as already noted, the timing of defendant’s arrest is determined by objective circumstances, not Detective Nordmark’s intent. Nothing in Detective Nordmark’s trial testimony cast any different light on the circumstances of defendant’s initial encounter with the police at the 42nd Street building.
Finally, to the extent that the hearing evidence does not establish that Detective Nordmark had probable cause to arrest defendant, defendant can hardly be heard to complain. Had he timely raised the issue, the People could have presented evidence at the hearing showing that the detective had probable cause to take him into custody. No such evidence was presented because defendant failed to challenge his arrest before or even during the hearing. Such evidence would have been completely irrelevant to the issue of the voluntariness of the statements.
The judgment of conviction should be affirmed.